Citation Nr: 0304935	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  98-05 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1964 
to April 1968 and from August 1990 to May 1991.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a November 1997 rating decision by the RO which denied 
the claim of service connection for PTSD.

In October 1999, the Board issued a decision denying service 
connection for PTSD; however, in May 2000, the Board vacated 
that decision.  In a new decision in August 2000, the Board 
denied service connection for PTSD.  The veteran then 
appealed to the United States Court of Veterans Appeals 
(Court).  In an August 2001 joint motion to the Court, the 
parties (the veteran and the VA Secretary) requested that 
Board decision be vacated and the case remanded for 
consideration of the notice and duty to assist provisions of 
the Veteran's Claims Assistance Act of 2000 (which was 
enacted in November 2000).  In a September 2001 order, the 
Court granted this joint motion.  The case was subseqently 
returned to the Board, and beginning in May 2002, the Board 
undertook additional development of the evidence.


FINDINGS OF FACT

There is adequate evidence that during service the veteran 
experienced a stressor involving a personal assault against 
her, and such is partly the cause of her currently diagnosed 
PTSD.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. § 
1110 (West 2002);  38 C.F.R. §§ 3.303, 3.304(f)(3) (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran first served on active duty in the Army from 
September 1964 to April 1968.  At the time of her September 
1964 enlistment examination, she was referred for a 
psychiatric consultation.  It was noted that she appeared to 
be quite anxious during the examination with mild 
hyperventilation.  She stated her nervousness was due to 
tales she had heard about the examination.  The examiner 
reported the veteran had some hysterical features with some 
misconceptions and anxieties in the sexual area, but such did 
not appear to be severe enough to interfere with functioning 
in service.  It was felt there were no psychiatric 
contraindications to enlistment, although it was noted that 
in acute stress situations she might need reassurance and 
structure.  The September 1964 enlistment examination report 
makes reference to the psychiatric consultation and notes a 
defect of mild emotional immaturity.

Later service medical records do not show psychiatric 
problems.  Service personnel records show that from September 
1964 to November 1965 the veteran had regular promotions from 
an E-1 to an E-4, and her conduct and efficiency ratings 
during service were always reported as excellent.  The 
records show her military occupational specialty (MOS) 
changed from a cook to a dental assistant.  When there was a 
change in duty assignment it was due to a permanent change in 
status.   Information on file shows she married her first 
husband during service in July 1967.  At the time of the 
April 1968 service separation examination, she was 5 months 
pregnant.  She stated she had insomnia since being in the 
Army and that she had nervous trouble all her life.  She 
denied having frequent or terrifying nightmares, she denied 
having depression or excessive worry, and she denied having a 
drug or alcohol habit.  Objective psychiatric examination was 
normal.

The veteran's service medical and personnel records are 
negative for any complaints or findings of rape or other 
physical, sexual, or emotional abuse.  The veteran was 
discharged from service in April 1968 for the reason that she 
was pregnant.
Information on file shows that, after her first period of 
active duty, the veteran and her first husband had two 
children, one born in September 1968 and one born in April 
1972.  She remained married to her first husband for many 
years.

Army Reserve medical reports from December 1973 and August 
1981 show the veteran had a normal psychiatric examination.  
During the 1981 examination, the veteran denied having 
problems sleeping, denied being depressed, denied having 
nervous trouble of any sort, and denied having excessive 
worry.

The veteran had a second period of active duty in the Army 
from August 1990 to May 1991, when her Army Reserve unit was 
activated during the Persian Gulf War.  There are no records 
showing psychiatric problems during this time. (The veteran 
also does not claim PTSD stressors related to this period of 
service.)

In September 1991, the veteran filed a claim for service 
connection for a back condition and other physical problems; 
she did not claim psychiatric problems from service.  A March 
1992 VA general medical examination noted back and other 
physical complaints; psychiatric evaluation noted no 
abnormalities.  A March 1992 VA examination of the back 
mentions the veteran worked as a van driver for the VA.  In 
May 1992, the RO granted service connection for a back 
condition.  Records show the veteran was discharged from the 
Army Reserve in December 1995.

A VA outpatient record from early June 1997 notes the veteran 
was seen by a social worker after she returned from the VA 
medical center where she had driven as part of her VA 
employment as a van driver.  The social worker noted that the 
veteran initially wanted to discuss broad issues of services 
for female veterans and was concerned about another female 
veteran's needs.  During the discussion, the veteran related 
that she, herself, had been the victim of a violent rape in 
service, which she descibed, and she also described a prior 
extremely abusive marriage to a career soldier.  The social 
worker diagnosed the veteran as having PTSD due to assault 
and domestic violence, and depression.  The social worker 
urged the veteran to file a claim for service connection, and 
the veteran was referred to a VA psychologist (Dr. Colin 
Doyle) for further evaluation.

Subsequently in June 1997, the veteran filed a claim for 
service connection for PTSD which she said was due to sexual 
trauma in service.

In response to the claim, in June 1997 the RO sent the 
veteran a questionnaire concerning claimed personal assault 
in service.  The questionnaire outlined the type of 
alternative evidence (found in M21-1) which could be 
submitted to support her claim of PTSD based on a personal 
assault.  The report informed the veteran that she could 
submit the name and address of anyone who treated her as a 
result of rape.  The report also informed the veteran that 
she could submit statements from individuals who had 
knowledge of the incident.

In July 1997, the RO received the completed questionnaire 
concerning PTSD based on assault.  In the report, the veteran 
stated she was raped in April 1965 at Fort Meade.  She denied 
any visits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment.  She also 
denied an increased use of leave without an immediate reason.  
She further denied taking a pregnancy test around the time of 
the incident or that she took a test for HIV or sexually 
transmitted diseases.  She reported she made a sudden request 
for change in MOS or duty assignment; had a change in 
performance evaluation; had episodes of depression, panic 
attacks, or anxiety; had increased or decreased use of 
prescription medication; had a disregard for military or 
civilian authority; had obsessive behavior such as overeating 
or undereating; and had unexplained economic or social 
behavior changes.

She related that following the incident the only way she 
could sleep was to take sleeping pills.  She reported she 
began having migraine headaches.  She stated she cried any 
time she was not working.  She reported she did not leave the 
barracks and did not take leave.  She related she could not 
eat and that she was depressed.  She reported she experienced 
loneliness and a lack of self worth.  She claimed that after 
the incident she asked for a transfer to a new school (a new 
MOS) to try to put the situation behind her.  She described 
in detail the events surrounding the alleged rape.  In brief, 
she said she and a fellow servicewoman went to an NCO club; 
she left the NCO club with a serviceman (she gave his first 
name) who she thought was going to take her back to the 
barracks; and the serviceman instead drove her to a distant 
location, violently raped her (tore her clothes, etc.), and 
she was left to walk back to the barracks on her own.  The 
veteran said that after the incident she spoke with the NCO 
of the soldier who raped her, and the NCO told her to keep 
quiet about the incident if she knew what was good for her 
and her Army career, and she followed this advice.  The 
veteran indicated she never told anyone about the incident 
thereafter, until just recently.

In an October 1997 statement, a VA clinical psychologist (Dr. 
Colin Doyle) stated that in his professional judgment the 
veteran suffered from PTSD due to a rape in 1965.  He stated 
the veteran met the testing requirement for PTSD, as she had 
nightmares, sleep disturbance, severe anxiety, exaggerated 
startle reaction, intrusive thoughts, flashbacks, etc.

In November 1997, the veteran underwent a VA psychiatric 
examination.  She stated that about a year ago she got a 
letter from the Army asking her if she had ever been raped.  
She said she disregarded the letter at first, but while 
working as a VA bus driver (a job she had done since 1988), 
she overheard women talking about being raped while they were 
in the service, and she decided to come forward with her own 
claim.  She stated she was raped in service.  She gave the 
first name of the person she claimed raped her and she 
described how the rape took place.  She stated she reported 
the rape, but was told not to do anything about it.  She 
stated that as a result she could not prove the rape 
happened.  She stated she had taken sleeping pills for over 
30 years.  She reported the rape was frequently on her mind 
and that she had nightmares about it several times a week.  
She related she never really enjoyed sexual relations with 
men following the incident.  The veteran reported a past 
marriage, which resulted in two children, and which ended in 
divorce about 5 years ago; and she related she had since 
remarried.  The examiner diagnosed PTSD.  He stated he could 
not document the rape and that the veteran could not document 
the rape.  He also stated the veteran's symptoms were typical 
of PTSD with recurrent thoughts in the daytime, as well as 
nightmares at night.

In November 1997, the RO denied service connection for PTSD.

VA outpatient treatment reports from 1997 and 1998 show the 
veteran was seen by Dr. Doyle and others and was diagnosed as 
having PTSD from a reported service rape and a husband's 
abuse while in the military.

The veteran, in a February 1998 statement, reported problems 
she had since the claimed service rape.  She also stated that 
during the early part of 1997 she received a questionnaire 
from the Army asking her if she had ever been sexually 
harassed or assaulted while in the service.  She reported 
that a friend, who was a social worker, encouraged her to 
file a VA claim.

In an April 1998 substantive appeal, the veteran alleged she 
had PTSD due to being raped in service and due to abuse by 
her first husband.  With her appeal, she submitted additional 
documents, summarized below.

The RO received a statement from the veteran in April 1998.  
In this statement, which she dated in March 1998 and titled 
"Trauma-Spousal Abuse," she mentioned that she was raped in 
service, but she primarily described mental and physical 
abuse she and her children endured from her first husband.  
She noted she married that husband (who was a serviceman) in 
1967 and they were divorced 25 years later.

In April 1998, the RO also received a statement from one of 
the veteran's sons (who was born in 1972) outlining abuse 
that he and the veteran underwent at the hands of her first 
husband, his father.

In an April 1998 statement, a friend of the veteran said she 
first met the veteran in 1990, and one of the veteran's sons 
had been married to the friend's daughter.  The friend 
indicated the veteran had problems with her first husband and 
the veteran had appeared withdrawn, quiet, frightened, 
nervous, and upset.  The friend reported that after the 
veteran was divorced from that husband she became more open 
and less nervous.

Additional VA outpatient treatment reports from 1998 and 1999 
show the veteran continued to be diagnosed as having PTSD.  
She reported she was raped in service; her first husband had 
physically, sexually, and emotionally abused her; and she had 
since remarried and had a stable second marriage.  She also 
made reference to being abused as a child.

During an April 2000 Board hearing, the veteran reiterated 
her assertions of having PTSD due to being raped in service 
and due to abuse by her first husband in service.  She noted 
that she filled out a sexual assault questionnaire from the 
Army in 1997, before she thought about filing a claim for VA 
compensation.  She stated she was married in 1967 and was 
divorced immediately after returning from the Persian Gulf 
(approximately in 1991).  The veteran's current (second) 
husband testified he had been married to the veteran for 6 
years.  He described the perceived effect the veteran's 
reported rape and abuse by her first husband had on her.

Additional VA psychiatric treatment reports from 1999 to 2000 
show the veteran continued to receive a diagnosis of PTSD due 
to being raped and due to physical and emotional abuse by her 
ex-husband.  In a report dated in October 2000, Dr. John W. 
Davis, a psychiatrist, stated that he was convinced that the 
rape occurred as the veteran had stated.

VA medical records show that the veteran was hospitalized 
from January 2001 to March 2001 for participation in a 
program for women suffering from the effects of psychological 
trauma during service.  She reported being sexually assaulted 
during active duty in 1965, but her main claimed trauma issue 
appeared to relate to 25 years of extensive abuse by her ex-
husband.  Diagnoses included a history of PTSD, and 
depression.

VA outpatient treatment records from 2001-2002 show the 
veteran continuing to be seen on occasion for treatment of 
diagnosed PTSD, and participating in PTSD educational group 
sessions.  In March 2002, it was noted that she was dealing 
with grief and a triggering of her prior military sexual 
trauma as a result of an August 2001 accident in which her 
second husband was killed and she was seriously injured.

In November 2002, the veteran submitted a statement in which 
she indicated that she did not visit a medical facility or 
counseling clinic following a 1965 rape.  She stated that she 
immediately requested a change in her MOS or duty, but was 
told that she had to remain at her current duty station and 
MOS for one year.  She indicated that she generally avoided 
people and stayed to herself in hopes that no one would find 
out what had happened to her.  She reported that she tried to 
continue to do her job to the best of her ability, but 
experienced episodes of depression, panic, and anxiety.

In February 2003, the veteran was given a VA PTSD 
examination.  She reported a long history of physical and 
sexual abuse, beginning with her father when she was young, 
and continuing on to a rape during military service and an 
abusive relationship with her first husband.  The examiner 
asserted there was documentation in the record to support the 
fact that the veteran was raped with a soda bottle in 
service, and that she then married her first husband who was 
physically, sexually, or emotionally abusive.  It was noted 
that a more recent trauma for the veteran occurred a year ago 
when she was involved in an auto accident in which her second 
husband was killed and she was serviously injured.  On 
objective examination, the examiner indicated that there were 
many symptoms of PTSD.  The diagnoses were chronic PTSD, 
dysthymic disorder, and major depression.  The examiner said 
the veteran had experience physical and sexual abuse before, 
during, and after active duty.  The examiner stated it was 
clear that the veteran had been severely raped while on 
active duty.  The examiner also said that the veteran's 
history also supported the fact that she was physically, 
emotionally, and sexually abused by her husband while she was 
on active duty.  The examiner stated that while it was not 
possible to determine what percentage of her PTSD was the 
result of trauma endured during military service versus 
trauma endured prior to and after military service, it was 
likely that she had PTSD prior to military service and that 
her PTSD was aggravated by the trauma she endured during 
military service.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate her claim.  Relevant 
medical records have been obtained and a VA examination has 
been provided.  The Board finds that the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000, and the related VA regulation, have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1), 
(2) (2002).

With respect to personal assaults and claims for PTSD, 38 
C.F.R. § 3.304(f)(3) was added in March 2002.  See 67 Fed. 
Reg. 10330-10332 (Mar. 7, 2002)).  This new section provides 
as follows:

If a PTSD claim is based on in-service 
personal assault, evidence from sources 
other than the veteran's service records 
may corroborate the veteran's account of 
the stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a PTSD claim that is based 
on in-service personal assault without 
first advising the claimant that evidence 
from sources other than the veteran's 
service records or evidence of behavior 
changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.  

The record demonstrates that many years after service the 
veteran was diagnosed with PTSD, and such diagnosis has been 
repeated many times, including at the February 2003 VA 
examination which was obtained pursuant to Board development.  
The diagnosis for PTSD rests in part on purported stressors 
of personal assault suffered by the veteran during her first 
period of active duty, involving an alleged rape and also 
alleged abuse by her first husband.  The diagnosis for PTSD 
also rests in part on alleged stressors of personal assault 
before and after the first period of active duty, involving 
childhood abuse and continuing abuse by her first husband 
after her first period of service.  More recently, there 
reportedly was an obvious civilian stressor of the veteran 
being in a vehicle accident in which her second husband died 
and she was seriously injured.  

Some of the clinicians, including the 2003 VA examiner, refer 
to there being documentation of the claimed service stressors 
of personal assault.  If there is any contemporaneous 
documentation, dated during active duty or soon thereafter, 
it has not been identified and is not in the claims folder.  
What the file contains is unquestioned accounts by the 
veteran, recited by her many years after the alleged service 
events.  A self-reported history by a veteran, given many 
years after service and in connection with a compensation 
claim, is not strong evidence to prove a service stressor.  
Nor is the probative value of such a self-reported history 
enhanced by the fact that the veteran repeats it over and 
over, or by the fact that clinicians transcribe it into 
medical reports or simply borrow it from the last medical 
report.  In the end, such a self-reported history is merely 
an allegation.  Yet the new regulation on personal assault 
and PTSD indicates that, when determining whether an alleged 
service stressor of personal assault has been corroborated, 
some weight must be given to a current examiner's 
interpretation of past behavior changes including whether 
such changes signal that a personal assault occurred in 
service.  Some current examiners have had the opportunity to 
review past records and are convinced that the veteran was 
subjected to personal assault in service, and that such 
service stressor is partly the source of her currently 
diagnosed PTSD (other sources being reported stressors 
outside of active duty).

Considering the new liberal regulation in proving a service 
stressor based on personal assault, and applying the benefit-
of-the-doubt rule (38 U.S.C.A. § 5107(b)), the Board finds 
that evidence establishes that during service the veteran 
experienced a stressor involving a personal assault against 
her, and such is partly the cause of her currently diagnosed 
PTSD.  PTSD was incurred in service, and service connection 
is warranted. 


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

